Title: To Thomas Jefferson from James Swan, 31 January 1788
From: Swan, James
To: Jefferson, Thomas


Le Havre, 31 Jan. 1788. Apologizes for not sooner paying the “respect which I owe you as a Gentleman … as the Representative of the Sovereignty of my country”; arrived in last packet; his wife and children will follow him in May or June; until their arrival, will stay around Le Havre, Rouen, and Caen attending to business matters. Encloses some thoughts “put together in much haste at the commencement of the insurrection in Massachusetts”; as they have been of some use, is less concerned about their form.
